        Case 6:18-cv-00029-BMM Document 76 Filed 06/01/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

FRANK PICKLE,

                     Plaintiff,                  CV 18-00029-H-BMM-JTJ
vs.

DR. KOHUT, et al.,                            ORDER ADOPTING MAGISTRATE
                                                 JUDGE’S FINDINGS AND
                     Defendants.                  RECOMMENDATIONS



      Plaintiff Frank Pickle (“Pickle”) filed a Complaint alleging that Defendants

were deliberately indifferent to his serious medical needs when they denied him

various elective surgeries and proper medications for pain and heartburn. (Doc. 1.)

He also alleges that Defendants denied him access to the courts. (Doc. 1.)

Defendants Dr. Tristan Kohut, Benjamin Fry, Director Reginald Michael, Rodney

Johnson, Sandra Shaver, Misty Swanson (“State Defendants”) and J.D. Moore,

M.D., moved for summary judgment. (Docs. 49, 53).

      United States Magistrate Judge John T. Johnston issued Findings and

Recommendations on April 23, 2020. (Doc. 72.) Judge Johnston recommends that

the Court grant both State Defendants’ and Defendant Moore’s Motions for




                                         1
        Case 6:18-cv-00029-BMM Document 76 Filed 06/01/20 Page 2 of 4



Summary Judgment. (Doc. 72 at 29). Pickle filed an objection to Judge Johnston’s

Findings and Recommendations on May 10, 2020. (Doc. 73.)

      The Court reviews de novo those Findings and Recommendations to which a

party properly objected. 28 U.S.C. § 636(b)(1). A proper objection requires more

than a generalized objection to the magistrate judge’s Findings and

Recommendations. Alcantara v. McEwen, 2013 WL 4517861, *1, 2013 U.S. Dist.

LEXIS 116055 (S.D. Cal.). The Court reviews for clear error the portions of the

Findings and Recommendations to which the party did not specifically object.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). This is true even where the plaintiff proceeds pro se. Alcantara, at

*3.

      Pickle objects to Judge Johnston’s Findings and Recommendations. (Doc.

72.) His objections do not identify with specificity any error the Magistrate Judge

may have made. Plaintiff advances the same arguments in his Objections (Doc. 72)

that he previously raised in Plaintiff’s Response to Defendant Moore’s Motion for

Summary Judgment (Doc. 57), Plaintiff’s Statement of Disputed Facts (Doc. 60),

Plaintiff’s Response to Defendants’ Motion to Strike Statement of Disputed Facts

(Doc. 64), Plaintiff’s Statement of Disputed Facts (Doc. 65), Plaintiff’s Response

to Defendants’ Motion to Strike Statement of Disputed Facts (Doc. 66), and

                                          2
        Case 6:18-cv-00029-BMM Document 76 Filed 06/01/20 Page 3 of 4



Plaintiff’s Reply to Defendants’ Reply to Plaintiff’s Response to Defendant’s

Motion to Strike Statement of Disputed Facts (Doc. 70). Judge Johnston

considered those arguments in making his recommendation to the Court. The Court

finds no other specific objections that do not attempt to relitigate the same

arguments and reviewed Judge Johnston’s Findings and Recommendations for

clear error. The Court finds no error.

      Accordingly, IT IS ORDERED as follows:

   1. Judge Johnston’s Findings and Recommendations (Doc. 72) are ADOPTED

IN FULL.

   2. Defendants Kohut, Fry, Michael, Johnson, Shaver, and Swanson’s Motion

for Summary Judgment (Doc. 49) is GRANTED.

   3. Defendant Moore’s Motion for Summary Judgment (Doc. 53) is

GRANTED.

      The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith. No reasonable



                                          3
       Case 6:18-cv-00029-BMM Document 76 Filed 06/01/20 Page 4 of 4



person could suppose an appeal would have merit. The record makes plain the

Complaint lacks arguable substance in law or fact.

      DATED this 1st day of June, 2020.




                                        4
